El Juez Asociado Sr. Piqueras,
emitió la opinión del tribunal.
La solicitud de habeas corpus presentada ante la Corte de Distrito de Guayama, se fundó únicamente en que .la denuncia del guardia de la policía insular llamado Manuel Guerra no está jurada, pues si bien consta, dice, que el juramento se prestó ante el Secretario de la Corte Mu*324nicipal de Guayama, los Secretarios de esas Cortes no tienen facultad para recibir juramentos, según la Ley de la Asamblea Legislativa aprobada en 8 de marzo de.1904.
El juez de la Corte de Distrito de Guayama, al conside-rin' el caso establece, para desestimar la solicitud, que bay una ley de 28 de mayo de 1904 posterior á la citada de 8 de marzo de 1904 que dispone que ‘ ‘ el procedimiento para inicio y sustanciación de juicio en causas criminales en los Juzgados Municipales serán los mismos que dispone la Ley para causas criminales en los Juzgados do Paz “y el artículo 15 del Código de Enjuiciamiento Criminal prescribe: “Que el Secretario del Juzgado-de Paz tendrá fa-cultad para recibir denuncias y autoridad para tomar ju-ramentos á testigos, etc.
En estas diligencias no bay constancia de que la referi-da denuncia se jurase ante el Secretario de la Corte Municipal de Guayama, pero el peticionario afirma que se ju-ró, por más que niega que ese funcionario esté autorizado para recibir juramentos.
El juez de la Corte de Distrito resuelve la cuestión como se ba visto, bajo el mismo supuesto, y bay que deducir que efectivamente se juró la denuncia y que el Secretario do (4 juzgado Municipal al expedir la certificación que se tiene á la vista omitió consignar la constancia de ese re-quisito.
Yo no tengo duda de que los Secretarios de las Cortes Municipales están autorizados para recibir juramentos, puesto que la Ley de 8 de marzo de 1904 en que se apoya el recurrente para sostener su alegación solo enmendó la sección segunda de la Ley primitiva sobre juramentos que fue aprobada en 12 de marzo de 1903, dejando vigentes las demás secciones de ésta y en la quinta se dispone que •
“Los demás funcionarios que 'ahora, ó en lo sucesivo disponga la Ley, también podrán tomar juramentos, afirmaciones y declaracio-nes juradas y expedir certificaciones de las mismas en otros casos/'’
*325. -^' Código de Enjiúci amiento Criminal estaba ya rigente, puesto' que comenzó á regir el primero de julio de 3902 y en ese tiempo ya los Secretarios de los Juzgados de Paz tenían concedida la facultad de tomar juramentos en los juicios que tramitaban, artículo 15 de dicho código, luego se les quiso conservar y se les conservó esa autoriza-ción por la ley al decir ésta que también podrán tomar ju-ramento los funcionarios que ahora (12 de marzo de 1903) tenían esa facultad.
Y apaite de que no sería explicable lógicamente que los secretarios de los juzgados do Paz tuvieran la autorización 3 no la tuvieran los secretarios de los juzgados municipa-les, viene la ley aprobada en 28 de mayodc.1904 citada por el juez de la Corte de Distrito de Guayama en su reso-lución que se inserta en este dictamen, ley que vino á establecer igual procedimiento para el inicio y celebración del juicio ante los juzgados municipales que los que se si-guen en el inicio y celebración de juicios para causas cri-minales en los Juzgados de Paz.
. De modo que de acuerdo con el Juez de la Corte de Dis-tiito entiendo que los secretarios de; los juzgados munici-pales están autorizados para recibir los juramentos que sean procedentes en los juicios criminales que tramita.
Pero estos razonamientos en apoyo de la resolución ape-lada, verdaderamente que no son necesarios, si se tiene en cuenta que cuando el concurrente Gregorio Colón solicitó su excarcelación por el recurso de habeas corpus y por ni fundamento expresado, 3a estaba cumpliendo la sentencia que dictó el juez municipal de Guayama en causa por de-lito de acometimiento y agresión con circunstancias agra-vantes } por la cual se le condenó á un año de cárcel,, 500 dollars de multa y pago.de las costas. .
# p que aún suponiendo que la denuncia ó acusa-ción fueren defectuosas,- hoy á la altura que el procedí* miento se encuentra, no podemos por este recurso' volver *326. sobre una sentencia, cuando no se alega falta de jurisdic-ción en el Juez que la dictó ó error fundamental que pro-ceda de la sentencia misma ó del mandamiento de arresto para su cumplimiento al extremo de producir su nulidad.
Por estas consideraciones entiendo, y así lo propongo,, que debe confirmarse la resolución que en 29 de junio último dictó el Juez de la Corte de Distrito de Gnayama.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, MacLeary y Wolf.